. On March 28, 1936, plaintiff and her husband conveyed to their daughter certain premises in consideration of the daughter’s agreement to maintain the grantors during their natural lives, provide them with certain specified needs, and permit them to continue to occupy a portion of the premises then occupied by them. On July 6, 1936, the daughter died intestate, and defendants (hus*582band and children of the daughter) thereupon became the owners. Plaintiff’s husband died in 1940. On the claim that defendants did not comply with the agreement of the daughter made March 28, 1936, given as the consideration for the transfer of the property, the complaint seeks the establishment of a lien on the property for the fair amount of plaintiff’s support or, in the alternative, a reconveyance. This is an appeal by defendants (a) from so much of a,n order which denies their motion for judgment on the pleadings; (b) from an interlocutory judgment after trial which directs that plaintiff have a lien on the premises for the reasonable value of her maintenance, the amount of the lien being referred to an Official Referee to hear and determine; (c) from an order denying their motion for a new trial. Orders and judgment, insofar as appealed from, unanimously affirmed, with costs. (Stehle v. Stehle, 39 App. Div. 440; Grote v. Grote, 121 App. Div. 841; Tucker v. Tucker, 122 App. Div. 308.) Present — Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ.